Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 07/22/2022.   The changes and remarks disclosed therein were considered.
	An amendment of claim 1 has been amended.  Claims 2 and 5-6 have been canceled.  Claims 1, 3-4 and 7 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 07/22/2022 with respected to the rejection of Narita Yuya have been fully considered and are persuasive (see pages 4-5 of an amendment filed 07/22/22).  The rejection of Narita Yuya has been withdrawn.
Allowable Subject Matter
3.	Claims 1, 3-4 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Narita Yuya, Berger Thomas R and Wang Xin taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a cover to cover the opening, wherein the cover includes a lid portion to cover the opening and at least two holding members disposed on the lid portion, the at least two holding members being configured to swing in a central direction of the lid portion and to press outer sides of the substrates accommodated in the container body with the substrates stacked, and wherein the at least two holding members arranged at positions of the lid portion that correspond to the portions of the mount element are located between the fixing side walls, the container body has guide grooves to make tips of the holding members move from an outer side of the mount element to an inner side of the mount element to guide the tips of the holding members to positions at which the holding members press the outer sides of the substrates, and the guide grooves are formed on portions of the mount element that are located between the fixing side walls” in a substrate housing container as claimed in the independent claim 1.  Claims 3-4 and 7 are also allowed because of their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571.272.1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHO M LUU/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        
.